Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, County Court erred in failing to advise defendant prior to the entry of his plea that his sentence would include a period of postrelease supervision. Upon our review of the motion papers, we conclude that the issue may have merit. Therefore, the order of October 3, 2008 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before May 23, 2014. Present — Scudder, PJ., Smith, Centra, Fahey and Lindley, JJ.